RICHARD L. JONES, Retired Justice.
After a nonjury trial, the court awarded the plaintiff, Bernadette Jackson, equitable relief and monetary damages. The defendant appealed. Because the trial record shows substantial evidence in support of the equitable relief, we hold, pursuant to the ore terms rule of appellate review, that that portion of the judgment is due to be affirmed.
Because the record contains no evidence to support the monetary award, that portion of the judgment is due to be reversed, with a judgment rendered for the defendant on the plaintiffs claim for monetary damages.
This opinion was prepared by retired Justice Richard L. Jones, sitting as a Justice of this Court pursuant to § 12-18-10(e), Ala. Code 1975.
AFFIRMED IN PART; REVERSED IN PART; AND JUDGMENT RENDERED.
SHORES, HOUSTON, INGRAM, COOK, and BUTTS, JJ., concur.
MADDOX, J., concurs in part and dissents in part.